                                                             FIL/2E0D
Case: 3:18-cv-50310 Document #: 20 Filed: 02/08/19 Page 1 of 6 PageID #:49
                                                                    19
                                                                  2/8
                                                                          . BRUTO    N
                                                                THOMA.SDG
                                                                        IS T R IC T COURT
                                                             CLERK, U.S
Case: 3:18-cv-50310 Document #: 20 Filed: 02/08/19 Page 2 of 6 PageID #:50
Case: 3:18-cv-50310 Document #: 20 Filed: 02/08/19 Page 3 of 6 PageID #:51
Case: 3:18-cv-50310 Document #: 20 Filed: 02/08/19 Page 4 of 6 PageID #:52
Case: 3:18-cv-50310 Document #: 20 Filed: 02/08/19 Page 5 of 6 PageID #:53
Case: 3:18-cv-50310 Document #: 20 Filed: 02/08/19 Page 6 of 6 PageID #:54
